Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
                                                                 DETAILED ACTION

1. This action is response to application filed on 04/20/2020. Claims 1-20 are pending.
                                 Allowable Subject Matter
2. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims 1, 11 and 15 as a whole. However, claims 1, 11 and 15 are not in allowance condition yet because of existing double patenting issue and 101 issue in those claims.
       Claim rejections-35 USC § 101

            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 11-14 are rejected under 35 U.S.C 101 as directed to non-statutory subject matter.
Regarding claims 11-14:
Claim 11 is directed to non-statutory subject matter because of follow reasons:
computer-readable media could be communication media which could be a carrier wave and transitory medium for storing propagated signal and/or computer data signal, those are not a statutory matter under meaning of 35 U.S.C. § 101. Therefore claim 11 and its dependencies fail to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101: process, machine, manufacture and composition of matter and the claims are directed to non-statutory subject matter under meaning of 35 U.S.C. § 101.
 [0072] The mass storage device 1412 is connected to the CPU 1402 through a mass storage controller (not shown) connected to the bus 1410. The mass storage device 1412 and its associated computer-readable media provide non-volatile storage for the computer architecture 1400. Although the description of computer-readable media contained herein refers to a mass storage device, such as a solid state drive, a hard disk or CD-ROM drive, it should be appreciated by those skilled in the art that computer-readable media can be any available computer storage media or communication media that can be accessed by the computer architecture 1400.
[0073] Communication media includes computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics changed or set in a manner so as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of the any of the above should also be included within the scope of computer-readable media.




                                                        Double patenting

4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-10, 11-14 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 11-14, 15-20 of U.S. Patent No. U.S. 10,666,575. Although the claims at issue are not identical, both of them describe similar method for sharing resources between coming queue and accepted queue. 

	
The current application 16853702
10,666,575
Explanation
1.    A system comprising:
one or more data processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the system to:
receive a plurality of tasks into an incoming queue;
add at least one of the plurality of tasks to an accepted queue, wherein the incoming queue and the accepted queue share computing resources;
determine that a number of tasks in the accepted queue exceeds a threshold number; in 
block subsequent tasks from entering the incoming queue;



     in response to the tasks from the incoming queue being processed, allocate computing resources to process tasks from the accepted queue; and
remove the block to allow tasks into the incoming queue.


3.    The system of claim 1, wherein tasks are processed from the accepted queue until the number of tasks in the accepted queue falls below a second threshold.
4.    The system of claim 1, wherein tasks are allowed to be added to the accepted queue while blocking subsequent messages from the incoming queue.

5.    The system of claim 1, wherein adding at least one of the plurality of tasks to the accepted queue 

6. The system of claim 1, wherein the computer-executable instructions further cause the one or more data processing units to:
determine when a number of tasks in the incoming queue exceeds an incoming queue threshold;
in response to determining that the number of tasks in the incoming queue exceeds the incoming queue threshold:
block subsequent tasks from entering the incoming queue;


when the number of tasks in the incoming queue substantially exceeds the number of tasks in the accepted queue, biasing computing resources in favor of the incoming queue.
7. The system of claim 1, wherein each task is associated with a customer account, wherein customer accounts have a quota of pending Input/Output (I0) operations, and wherein tasks from customers who have surpassed the quota of pending I0 operations are prohibited from 

8. The system of claim 7, wherein the quota of pending I0 operations is calculated based on an estimated amount of I0 to complete tasks in the incoming queue and the accepted queue.
9. The system of claim 1, wherein when the incoming queue and the accepted queue do not exceed their respective thresholds, allocating shared computing resources in proportion to the number of tasks in each queue.

10. The system of claim 9, wherein shared computing resources are 


11.    A computer-readable medium having encoded thereon computer-executable instructions that, when executed by a processor of a computing device, to cause the computing device to:
receive a plurality of tasks into an incoming queue;

add at least one of the plurality of tasks to an accepted queue, wherein the incoming queue and the accepted queue share computing resources;

in response to determining that the number of tasks in the accepted queue exceeds the threshold number:
block subsequent tasks from entering the incoming queue; 

in response to the tasks from the incoming queue being processed, allocate computing resources to process tasks from the accepted queue; and 
remove the block to allow tasks into the incoming queue.
12.    The computer-readable medium of claim 11, wherein 
13.    The computer-readable medium of claim 11, wherein tasks are processed from the accepted queue until the number of tasks in the accepted queue falls below a second threshold.
14.    The computer-readable medium of claim 11, wherein tasks are allowed to be added to the accepted queue while blocking subsequent tasks from the incoming queue.

15.    A method performed by a computing device comprising:

adding at least one of the plurality of tasks to an accepted queue, wherein the incoming queue and the accepted queue share computing resources;
determining that a number of tasks in the accepted queue exceeds a threshold number;
in response to determining that the number of tasks in the accepted queue exceeds the threshold number:
blocking subsequent tasks from entering the incoming queue; in response to the tasks from the incoming queue being processed, allocating computing resources to 

removing the block to allow tasks into the incoming queue.
16.    The method of claim 15, further including detecting when computing resources are overwhelmed, and, in response to detecting that computing resources are overwhelmed, stopping processing of tasks from both the incoming queue and the accepted queue.

17.    The method of claim 15, further comprising:
determine when a number of tasks in the incoming queue 
in response to determining that the number of tasks in the incoming queue exceeds the incoming queue threshold:
block subsequent tasks from entering the incoming queue; determine if the number of tasks in the incoming queue substantially exceeds the number of tasks in the accepted queue; and
when the number of tasks in the incoming queue substantially exceeds the number of tasks in the accepted queue, biasing computing resources in favor of the incoming queue.


19.    The method of claim 15, wherein the quota of pending I0 operations is calculated based on an estimated amount of I0 to complete tasks in the incoming queue and the accepted queue.




 one or more data processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to: receive a plurality of messages into an incoming queue; 
add at least one of the plurality of messages to an accepted queue, wherein the incoming queue and the accepted queue share computing resources;
determine that a number of messages in the accepted queue 
 block subsequent messages from entering the incoming queue; 
      shift computing resources to process messages in the incoming queue; 
      in response to the messages from the incoming queue being processed, allocate computing resources to process messages from the accepted queue; and
remove the block to allow messages into the incoming queue. 

    3. The system of claim 1, wherein messages are processed from the accepted queue until the number of messages in the accepted queue falls below a second threshold. 
    4. The system of claim 1, wherein messages are allowed to be added to the accepted queue while blocking subsequent messages from the incoming queue. 
    5. The system of claim 1, wherein adding at least one of the plurality of messages to the accepted queue includes 
    6. The system of claim 1, wherein the computer-executable instructions further cause the one or more data processing units to: 
determine when a number of messages in the incoming queue exceeds an incoming queue threshold;
 in response to determining that the number of messages in the incoming queue exceeds the incoming queue threshold:
block subsequent messages from entering the incoming queue; 

when the number of messages in the incoming queue substantially exceeds the number of messages in the accepted queue, biasing computing resources in favor of the incoming queue. 
    7. The system of claim 1, wherein each message is associated with a customer account, wherein customer accounts have a quota of pending Input/Output (TO) operations, and wherein messages from customers who have surpassed the quota of 
    8. The system of claim 1, wherein the quota of pending IO operations is calculated based on an estimated amount of IO to complete messages in the incoming queue and the accepted queue. 
    9. The system of claim 1, wherein when the incoming queue and the accepted queue do not exceed their respective thresholds, allocating shared computing resources in proportion to the number of messages in each queue. 
    10. The system of claim 9, wherein shared computing 
11. A system comprising: one or more data processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to:
     receive a plurality of messages into an incoming queue; 
     add at least one of the plurality of messages to an accepted queue, wherein the incoming queue and the accepted queue share computing resources; 

      in response to determining that the number of messages in the accepted queue exceeds the threshold number: 
      block subsequent messages from entering the incoming queue; 
in response to the messages from the incoming queue being processed, allocate computing resources to process messages from the accepted queue; and
     remove the block to allow messages into the incoming queue. 
    12. The system of claim 11, wherein messages are processed 
    
13. The system of claim 11, wherein messages are processed from the accepted queue until the number of messages in the accepted queue falls below a second threshold. 
    14. The system of claim 11, wherein messages are allowed to be added to the accepted queue while blocking subsequent messages from the incoming queue. 
  





15. A method employed by a computing device comprising: 
receiving a plurality of messages into an incoming queue; 
adding at least one of the plurality of messages to an accepted queue, wherein the incoming queue and the accepted queue share computing resources; determining that a number of messages in the accepted queue exceeds a threshold number; 
in response to determining that the number of messages in the 
blocking subsequent messages from entering the incoming queue; in response to the messages from the incoming queue being processed, allocating computing resources to process messages from the accepted queue; and 
   removing the block to allow messages into the incoming queue. 
    16. The method of claim 15, further including detecting when computing resources are overwhelmed, and, in response to detecting that computing resources are overwhelmed, stopping processing of messages 
    
17. The method of claim 15, further comprising: 
determine when a number of messages in the incoming queue exceeds an incoming queue threshold; 
in response to determining that the number of messages in the incoming queue exceeds the incoming queue threshold: block subsequent messages from entering the incoming queue; determine if the number of messages in the incoming queue substantially exceeds the number of messages in the accepted queue; and 

    
18. The method of claim 15, wherein each message is associated with a customer account, wherein customer accounts have a quota of pending Input/Output (TO) operations, and wherein messages from customers who have surpassed the quota of pending IO are prohibited from adding messages to the incoming queue. 

    20. The method of claim 15, wherein messages are processed from the accepted queue until the number of messages in the accepted queue falls below a second threshold. 









‘Tasks’ of application 16853702 reads on “messages” of U.S. Patent 10,666,575


                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452